TO:

FROM:

Date:

Case 5:18-cr-00312-EJD Document 27 Filed 09/30/19 Page 1 of 1

PROPOSED ORDER/COVER SHEET

Honorable Virginia K. DeMarchi RE: Xiaolang Zhang

 

U.S. Magistrate Judge

Silvio Lugo, Chief Docket No.: 0971 5:18-70919M
U.S. Pretrial Services Officer .

9/30/19

THE ATTACHED MEMORANDUM WAS PREPARED BY PRETRIAL SERVICES OFFICER:

Kim Do (408) 535-5224

 

U.S. Pretrial Services Officer TELEPHONE NUMBER

We are requesting direction from the Court. Please initial the appropriate box(es), and return this form to us so that
we may comply with your instructions.

L

oO Uo UU

LI Oo

I have reviewed the information that you have supplied. I do not believe that this matter requires any
action by this Court at this time.

Inform all parties concerned that I will conduct a Bail Review Hearing in Courtroom No.

on Ock. (0, 901% _at_|: ZO pw

Inform all parties concerned that a Bail Review Hearing will be conducted by:
Magistrate Judge Presiding District Court Judge

[ agree with the recommendation of the Pretrial Services Officer and hereby modify the defendant’s
Pretrial Release conditions as indicated below:

Modification(s)
A.
B. a

Bail Revoked/Bench Warrant Issued.

I am returning the signed order and direct that a copy be provided to the Court file and all interested
parties(AUSA and Defense Counsel).

Other Instructions:

 

 

 

Crannis eds Work hL _ 4/20/14

JUDICIAL OFFICER
